United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Z., Appellant
and
U.S. POSTAL SERVICE, RIVERFRONT
CARRIER ANNEX, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-454
Issued: October 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 4, 2008 appellant, through her representative, filed a timely appeal from
the October 2, 2008 merit decision of an Office of Workers’ Compensation Programs’ hearing
representative who affirmed the denial of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s spinal condition is causally related to her duties as a
modified letter carrier.
FACTUAL HISTORY
On January 29, 2008 appellant, then a 48-year-old modified city carrier, filed an
occupational disease claim alleging that she sustained a back injury in the performance of duty:
“I was at work when I noticed that I was experiencing pain, numbness and a radiation sensation
throughout my spine along with weakness in both my arms and legs. I was working within the
limitations the doctor had set, but it was apparent that the work I was doing triggered the
symptoms I was feeling.” Appellant first became aware of her condition in August 2007. She
stopped work on September 19, 2007 and did not return.

Appellant previously injured her back in the performance of duty on October 27, 1995.1
On August 2, 1999 she accepted a rehabilitation assignment as a modified city carrier with
restrictions against lifting over 20 pounds, climbing and repetitive bending and stooping. All
assigned duties would be in strict compliance with appellant’s medical evaluation/work
restrictions.
Appellant submitted a description of the duties she performed in 2007. On April 22,
2008 the employing establishment offered its own description. The employing establishment
stated that her description of her activities was correct in most instances, but she did not pull mail
all day long. Appellant did so only when there was no mail available at the carrier case to work
on. The employing establishment added that she used a cart to move mail from one point to
another. Appellant never actually lifted the cart off the ground; she rolled the cart around. She
was also supposed to allow the other carriers to move mail from one vehicle to another. The
employing establishment noted that the Office occupational nurses had evaluated appellant’s
duties and agreed that they were within her medical limitations. The employing establishment
added that she was a very good employee with a serious medical problem: “[Appellant] always
made an effort to give us 100 percent effort in lieu of the fact that she has medical limitations.”
On January 21, 2008 Dr. Neil A. Tayyab, an orthopedic surgeon, diagnosed degenerative
disc disease at the L4-5 level. On April 14, 2008 Dr. Kristi A. Dove, a Board-certified
neurologist, wrote a prescription note: “[Appellant] is temporarily medically totally disabled due
to a work[-]related injury.”
In a decision dated April 18, 2008, the Office denied appellant’s claim for compensation.
It found that the medical evidence did not establish that the claimed medical condition was
related to the established work-related activities: “Your physician must explain how the event(s)
caused or affected your condition, based upon an accurate factual and medical history, citing
objective findings in support of the physician’s opinion.”
Appellant submitted progress reports from Dr. Dove and a June 15, 2008 magnetic
resonance imaging scan report, which described cervical disc protrusions and degenerative disc
changes at multiple levels.
On July 21, 2008 Dr. Dove reported that the abnormalities evident on appellant’s imaging
studies were consistent with her clinical history of cumulative exposure to heavy repetitive
lifting at work while employed as a letter carrier. She stated that appellant initially injured her
back in 1995 and returned to work without modifications. Dr. Dove noted that appellant’s duties
included lifting heavy packs of mail from the mail truck to mailboxes and repetitively lifting and
placing bundles of mail into slots. She also noted that appellant was required to drive throughout
the day.
Dr. Dove stated that, in August 2007, appellant’s duties as a mail carrier exacerbated her
pain. “The pain was gradually progressive such that she was no longer able to work.” Appellant
stated that, in mid-August, she noted the development of cervicothoracic pain, which was new
for her. After reviewing imaging studies of her lumbar and cervical spine, Dr. Dove diagnosed
cervical radiculopathy, lumbar stenosis and radiculopathy, rule out thoracic radiculopathy or
1

OWCP File No. xxxxxx195.

2

stenosis and major depressive episode with some features of somatization. She noted that
appellant’s history of cumulative heavy lifting was compatible with cervico-thoraco-lumbar
pathology. Dr. Dove concluded that appellant suffered significant cumulative trauma to the
spinal cord while employed as a postal employee: “The spinal and psychological pathology
occurred out of and in the course of her employment with the [employing establishment].”
In a decision dated October 2, 2008, the Office hearing representative found that
appellant had failed to establish that her medical conditions in August 2007 were causally related
to her employment. He found that neither Dr. Tayyab nor Dr. Dove had presented a medical
explanation, such as the pathophysiological process involved, of how or why appellant’s
employment caused or contributed to her back or spine condition.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When she claims that she sustained an injury in the performance of duty,
she must submit sufficient evidence to establish that she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. The employing establishment
must also establish that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
Medical conclusions based on inaccurate or incomplete histories are of little probative
value.8 Medical conclusions unsupported by rationale are also of little probative value.9
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

James A. Wyrick, 31 ECAB 1805 (1980) (the physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

3

The mere fact that a condition manifests itself or worsens during a period of federal
employment raises no inference of causal relationship between the two.10
ANALYSIS
The Office does not dispute the modified duties appellant performed in 2007. The record
contains the accepted job offer for the position of modified city carrier, which describes the
position’s duties and responsibilities. Appellant described her duties in some detail and the
employing establishment offered some clarifications. Her modified duties are well established in
the factual evidence. Appellant has established that she performed the duties at the time, place
and in the manner alleged. The issue is whether her modified duties caused or aggravated her
diagnosed spinal condition.
Causal relationship is a medical question and the only medical report that attempts to
address the issue is Dr. Dove’s July 21, 2008 narrative. Dr. Dove, a Board-certified neurologist,
was unequivocal in her opinion: “Appellant suffered significant cumulative trauma to the spinal
cord while employed as a postal employee and in August 2007 her duties as a mail carrier
exacerbated her pain.” However, Dr. Dove did not demonstrate an accurate understanding of
appellant’s duties in 2007. She stated that appellant initially injured her back in 1995 and
returned to work without modifications. However, appellant did return to work with
modifications, as the record makes clear. It appears that Dr. Dove based her opinion, in part, on
a belief that appellant continued to perform all the regular duties of a city carrier. She relied on
an inaccurate history.
Further, Dr. Dove did not describe the various duties to which she attributed appellant’s
spinal condition. She noted that appellant lifted heavy packs of mail from the mail truck to
mailboxes, but appellant did not mention in her description of the modified job that she still
delivered mail. Appellant did repetitively lift and place mail into slots, but much of it was loose
mail, only some of it bundled. It does not appear, as Dr. Dove reported, that appellant was
required to drive throughout the day. One of appellant’s duties was to take sorted mail out to the
carriers as directed by her supervisor, perhaps up to three or four times. However, when she did
not take mail to the street, she usually cased another route or routed mail. Dr. Dove did not
report such details.
Dr. Dove’s opinion also lack adequate medical rationale. She did not explain how from a
neurological perspective any of the specific modified duties caused or aggravated a diagnosed
condition. Dr. Dove diagnosed stenosis and radiculopathy, but she offered no description of
what she believed to be the mechanism of injury, how any specific physical demands affected
appellant’s spine or the conditions diagnosed. Causal relationship requires a sound medical
explanation. It is not enough simply to state an opinion, however, unequivocal it may be.
Dr. Dove did not explain how any of the abnormalities evident on appellant’s imaging studies
were consistent with her clinical history of cumulative exposure to repetitive lifting at work
while employed as a letter carrier. Again, she did not report an accurate history of the lifting
required by appellant’s modified duty.

10

Steven R. Piper, 39 ECAB 312 (1987).

4

Dr. Dove’s July 21, 2008 opinion on causal relationship is of diminished probative value
because it lacks an accurate history of appellant’s modified duties in 2007 and because it lacks a
well-reasoned medical explanation of how those duties caused or contributed to physical injury
to her spine. The Board finds that appellant has not met her burden of proof to establish causal
relationship. The Board will affirm the Office hearing representative’s October 2, 2008 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her spinal
condition is causally related to her modified duties in 2007.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

